16-3454
    Wilson v. Air Serv Corp.




                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 5th day of December, two thousand seventeen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                      Circuit Judges.
    _____________________________________

    SANDRA WILSON,

                                Plaintiff-Appellant,

                       v.                                                    16-3454

    AIR SERV CORPORATION,

                      Defendant-Appellee.
    _____________________________________

    For Plaintiff-Appellant:                           Sandra Wilson, pro se, Brooklyn, NY.

    For Defendant-Appellee:                            Craig R. Benson, Joseph E. Field, Littler
                                                       Mendelson P.C., New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (DeArcy Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Sandra Wilson, proceeding pro se, appeals from the district court’s grant of

summary judgment to appellee Air Serv Corporation (“Air Serv”), Wilson’s former employer.

Wilson sued Air Serv under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

asserting claims for wage discrimination, race and sex discrimination, hostile work environment,

and retaliation. Wilson failed to respond to Air Serv’s motion for summary judgment. After an

independent examination of the record, the district court granted Air Serv’s motion. This appeal

follows. We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo, “resolv[ing] all

ambiguities and draw[ing] all inferences against the moving party.” Garcia v. Hartford Police

Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013) (per curiam). “Summary judgment is proper only

when, construing the evidence in the light most favorable to the non-movant, ‘there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). “Even when

a motion for summary judgment is unopposed, the district court is not relieved of its duty to decide

whether the movant is entitled to judgment as a matter of law.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004). “If the evidence submitted in support of the

summary judgment motion does not meet the movant’s burden of production, then summary

                                                 2
judgment must be denied even if no opposing evidentiary matter is presented.” Id. at 244 (internal

quotation marks and emphasis omitted).

       Upon review, we conclude that the district court properly granted summary judgment to

Air Serv and affirm for essentially the reasons given by the district court in its well-reasoned and

thorough September 9, 2016 decision.

       We have considered all of Wilson’s arguments and find them to be without merit.

Accordingly, we AFFIRM the district court’s judgment.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3